ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
VJ Technologies, Inc.                         )      ASBCA Nos. 58972, 58973, 59405
                                              )
Under Contract No. SPM4A8-12-C-0023           )

APPEARANCES FOR THE APPELLANT:                       Michael A. Gatje, Esq.
                                                     Steven A. Neeley, Esq.
                                                      Husch Blackwell LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Edward R. Murray, Esq.
                                                     Michael P. Chiffolo, Esq.
                                                      Trial Attorneys
                                                      DLA Aviation
                                                      Richmond, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 9 April 2015



                                                                    S, JR.
                                                  Administrati   udge
                                                  Armed Servic s Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58972, 58973, 59405, Appeals of
VJ Technologies, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals